UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7648


SAMMY K. COWAN,

                    Petitioner - Appellant,

             v.

MICHAEL STEPHAN, Warden of Broad River Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Terry L. Wooten, Senior District Judge. (6:18-cv-02827-TLW)


Submitted: December 1, 2020                                 Decided: December 17, 2020


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy K. Cowan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sammy K. Cowan seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Cowan’s 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.
134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). *

       We have independently reviewed the record and conclude that Cowan has not made

the requisite showing. Accordingly, we deny Cowan’s motion to appoint counsel, deny a

certificate of appealability, and dismiss the appeal. We dispense with oral argument




       *
        Cowan also raised a claim related to the state solicitor allegedly failing to disclose
pending charges against a state’s witness. This claim is not properly before this court
because Cowan did not present it to the district court. See In re Under Seal, 749 F.3d 276,
285 (4th Cir. 2014) (“Our settled rule is simple: absent exceptional circumstances, we do
not consider issues raised for the first time on appeal.” (alterations and internal quotation
marks omitted)).

                                              2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3